Citation Nr: 0615202	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983, and from May 1985 to July 1985.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this appeal in 
2001 and 2003.


FINDING OF FACT

There is no clinical evidence linking claimed psychiatric or 
neurological problems to active service, and no claimed 
disorder is diagnosed within the applicable presumptive 
period.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric 
and neurological disorders are not met.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he currently has psychiatric and 
neurological disorders incurred in service.  The sole service 
medical record pertinent to either claimed disability is a 
September 1982 notation of a complaint of migraine headaches, 
and as well, nervousness that reportedly began two years 
before the visit.  The veteran reportedly said there were 
"problems at home."  The assessment appears to have been 
"nerves" and "tension cephalgia."  The veteran did not 
report during service any injury or other event incident to 
the performance of active duty that could be attributed to a 
complaint of nervousness or headaches.  No subsequent visit 
to a clinician for recurrent psychiatric or neurological 
problems is documented after September 1982.  At the time of 
the separation medical examination in August 1983, no 
psychiatric or neurological abnormality was documented.  The 
service medical records associated with the second period of 
service document nothing about neurological or psychiatric 
abnormality.  Thus, the record does not support a conclusion 
that a chronic disability, be it neurological or psychiatric, 
first became manifested in service or otherwise was incurred 
during service.  38 C.F.R. 
§ 3.303(a) and (b) (2005).   

During this appeal, the veteran alleged that he was 
"harassed" and "discriminated" in service and by post-
service civilian employers.  He further wrote that he was 
physically attacked and forced to engage in sexual activity 
with men in service and was treated at Camp Lejeune and in 
Okinawa, Japan (Camp Hansen).  He apparently is contending 
that he had experienced psychiatric trauma in service as a 
result thereof and that his present disability stems from 
that trauma.  His allegations, particularly as to harassment 
and discrimination, are wholly vague.  At no time during 
service did the veteran report harassment or discrimination, 
or other types of stressful events (that is, other than 
"problems at home") that could be associated with the 
present allegations.  As to current reports that he was 
physically attacked in service, the record reveals that the 
RO did attempt to obtain medical records associated with 
treatment at Camp Lejeune and Camp Hansen, and determined 
that no such records exist.  Thus, the veteran's various 
present allegations do not buttress the service connection 
claim.

Post-service clinical evidence, from private and VA sources, 
show the veteran was diagnosed with psychiatric disorder, to 
include paranoid schizophrenia and depression, and as well, 
personality disorder.  Even though service medical records do 
not document manifestation or diagnosis of a chronic 
psychiatric or neurological disorder during active duty, 
service connection could nonetheless be granted based on 
post-service evidence showing that either was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  


Here, the record presents no clinical basis upon which the 
Board could conclude that a chronic psychiatric or 
neurological disorder had its genesis in service, or even 
within a presumptive period.  See 38 C.F.R. § 3.307, 3.309(a) 
(2005) (acquired psychiatric disorder encompassed within the 
category of "psychoses" and organic disease of the nervous 
system could be service-connected if shown to have become 
manifested to a degree of 10 percent within a year after 
discharge).  Determinations as to appropriate diagnoses, 
etiology (medical causation), and approximate date of onset, 
are in the province of medical doctors or other 
professionals, who, by virtue of appropriate training, 
education, and/or experience, are qualified to address them, 
although lay persons could competently present evidence as to 
relevant symptomatology experienced.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  No clinician or medical 
professional has indicated that the veteran acquired a 
psychiatric or neurological disorder in service.  Clinical 
records showing pertinent psychiatric diagnoses are all dated 
well after discharge from the second period of service.  With 
respect to the claimed neurological disorder, the veteran 
apparently does not even have a definite diagnosis thereof, 
as post-service clinical evidence does not show such a 
diagnosis.  38 C.F.R. § 3.303 (2005).

In sum, the sole evidence favorable to the claim is one 1982 
record of a complaint of headaches and nervousness, without 
evidence of subsequent recurrence or determination as to 
chronicity during service.  No clinical evidence links the 
presently claimed abnormalities to active duty.  As the 
preponderance of the evidence disfavors the claim as to both 
issues on appeal, the Board does not apply 38 C.F.R. § 3.102 
(2005) and the claim is denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any pertinent evidence he possesses.  
38 C.F.R. § 3.159(b)(1).  Notice should be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal arises from a 1999 rating decision for which 
appeal was perfected in late 1999, before enactment of the 
law that requires the notice discussed above, and, as such, 
there is no basis to argue procedural defect in terms of lack 
of notice or as to timing of any notice as of late 1999.  See 
Pelegrini, at p. 120.  

After enactment of the law requiring notice, during the 
appeal period, VA fully met its notice obligations.  In three 
letters sent in October 2001, December 2001, and May 2004, 
the veteran was notified of the basic elements of a 
successful service connection claim.  Through these letters, 
the veteran was notified that, if he identifies the sources 
of pertinent evidence, then VA would assist him in obtaining 
records therefrom.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  Further, 
the Supplemental SOCs (SSOCs), issued after enactment of the 
law that required notice, explained why service connection 
remains denied.  The veteran was asked in May 2004 to supply 
any evidence in his possession that he believes would help 
support the claim.  Citation of 38 C.F.R. § 3.159 in the 2005 
SSOC reinforced notice of the fourth element.  

Thus, the Board finds that full, content-complying notice was 
given during appeal.  Even after November 2005, when the 
latest SSOC was issued, before which time full notice was 
supplied, the veteran did not thereafter argue that VA failed 
to comply with notice requirements, or that additional 
evidence needed for full and fair adjudication of the claim 
exists.  Rather, in March 2006, his representative indicated 
that the case is ready for appellate consideration.  
Therefore, it finds no prejudicial error as to the timing or 
content of notice.  See Pelegrini v. Principi.  

Also, here, there is no issue as to "veteran" status or the 
existence of the psychiatric disability.  With respect to the 
claimed neurological disability, the veteran was told, 
multiple times, that a basic element of a service connection 
is evidence of current manifestation of a disability.  He was 
told that there must be evidence of a link between the 
claimed disability and service.  As the claim is denied, 
there is no prejudice now as to any lack of notice, whether 
pre or post-AOJ decision, on the degree of disability due to 
psychiatric or neurological problems, or the effective date 
of a disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Despite inadequate notice on certain elements of a 
service connection claim, the Board finds no prejudice in 
proceeding with the issuance of a decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent VA and private 
clinical records, service medical records, and Social 
Security Administration records.  The Board's prior 
development and remand directives were completed.  Despite 
appropriate notice during appeal, the veteran has not 
identified additional sources of pertinent evidence.  Thus, 
the Board concludes that VA's duty-to-assist was met.    

On a matter related to the duty to assist, the Board notes 
the veteran's report in 2004 that he was treated for 
psychiatric problems one day in 2003 by Dr. Sapoznikoff, a VA 
doctor in Panama City Beach, Florida.  VA clinical records 
from Atlanta, Georgia, VA medical facility, including those 
from 2003, are in the file, but a single record bearing Dr. 
Sapoznikoff's name is not shown.  However, the veteran also 
said elsewhere that Dr. Sapoznikoff is the doctor who 
purportedly said in-service physical assault could have 
"damage[d] [his] brain."  Again, the record fails to 
substantiate the claim as to in-service assault; he 
specifically stated he was treated at Camp Lejeune and Camp 
Hansen after the assaults, but RO development efforts 
resulted in a conclusion that no such treatment records 
exist.  Based on what little is documented in the service 
medical records, the Board is not inclined to remand the 
appeal solely to obtain one record from a single visit to Dr. 
Sapoznikoff in December 2003, almost two decades after 
discharge from the second period of service, with no clinical 
evidence to date as to any link between psychiatric problems 
and active duty.  What is most detrimental to this claim is 
the lack of service medical records showing any injury during 
service or manifestation of any chronic psychiatric or 
neurological disorder in service.  Even assuming the doctor 
did opine consistent with the veteran's report, the claim 
would still fail as the opinion would have been based on 
factual basis wholly unsubstantiated by the record.  


ORDER

Service connection for acquired psychiatric disorder and 
neurological disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


